Exhibit 10.2
 


FIRST AMENDMENT TO THE SECOND AMENDED AND RESTATED AMEREN CORPORATION CHANGE OF
CONTROL SEVERANCE PLAN
 
WHEREAS, Ameren Corporation (“Company”) previously established the Second
Amended and Restated Ameren Corporation Change of Control Severance Plan,
effective October 1, 2008 (“Plan”); and
 
WHEREAS, effective October 9, 2009, Ameren desires to amend the Plan in certain
respects; and
 
WHEREAS, Article VI of the Plan provides that the Board of Directors of the
Company (“Board”) may amend the Plan, as evidenced by a written instrument
signed by an authorized officer of the Company;
 
NOW, THEREFORE, effective October 9, 2009, Section 4.4(a) of the Plan is amended
to add the following sentence to the end thereof:
 
 
Notwithstanding the foregoing or any other provision in the Plan to the
contrary, in no event shall a Participant who first becomes listed on Schedule I
on or after October 1, 2009 be eligible to receive a Gross-Up Payment or any
other payment or benefit under this Section 4.4.

 
Except as amended by this Amendment, all of the provisions of the Plan shall
remain in full force and effect.
 
Capitalized terms used in this Amendment and not otherwise defined herein shall
have the meanings assigned to such terms in the Plan.
 
IN WITNESS WHEREOF, the Board has amended the Plan by the foregoing Amendment,
which is adopted on this 12th day of October, 2009.
 
AMEREN SERVICES COMPANY
 
On behalf of AMEREN CORPORATION
 
By:    /s/ Mark C. Lindgren                       
 
Name:    Mark C. Lindgren                        
 
Title:      Vice President, Corporate HR   
 


